Appellant was convicted of violating the pistol law. The Assistant Attorney-General files motion to dismiss the appeal for want of a legal and sufficient recognizance. It recites that the defendant has been convicted in this cause "for carrying a pistol and his punishment assessed at a fine of $100, as more fully appears by the judgment of conviction duly entered," etc. It is urged that the recognizance is insufficient because it does not recite, as required in the form prescribed by the Legislature, that appellant was "convicted of a misdemeanor." We find the recognizance is deficient in the respect mentioned; and it is further to be noted that the offense stated in the recognizance is "for carrying a pistol." This does not constitute a violation of the law as has been held in many cases heretofore decided by this court. A party must carry a pistol on his person, or about his person, or in some other manner prohibited by the statute. The mere statement that the accused carried a pistol does not constitute an offense.
The motion of the Assistant Attorney-General is sustained, and the appeal is dismissed.
Dismissed. *Page 113